Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Raphael Valencia, Reg. No. 43,216 on 07/01/2022.

Please amend fig. 13-14 to include the “Prior Art” label.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1 (Currently Amended). A barrier synchronization system comprising: 
	a plurality of information processing apparatuses configured to perform parallel  execution of respective processes, the parallel execution of each process by a respective information processing apparatus being synchronized  by barrier synchronization, the plurality of information processing apparatuses connected to each other via a computing network, and each information processing apparatus  configured to be one of a plurality of nodes in a tree structure and  connected to one or more of other nodes from among the plurality of nodes, 
	wherein each of the plurality of information processing apparatuses includes: 
		a completion information storage; and 
		a control circuit, 
	wherein the completion information storage of [[a]] each respective information processing apparatus is configured to store  its own completion status of executing its respective process and the completion statuses  of all information processing apparatuses executing their respective processes that are (i) lower than the respective information processing apparatus in the tree structure and (ii) either directly connected to the respective information processing apparatus or indirectly connected to the respective information processing apparatus through one or more intervening nodes in the tree structure, wherein a root node located by itself in a root level of the tree structure is the highest node, 
	wherein the control circuit of the  information processing apparatus operating as the root node is configured to:  
		obtain  the completion statuses of all of the  nodes in the tree structure; 
		determine  that a number of the obtained  completion statuses indicating completed execution of respective processes is equal to a predetermined threshold, wherein the predetermined threshold is less than the total number of information processing apparatuses and greater than zero; 
		in response to  the determination, identify all of the information processing apparatuses that have not completed execution of their respective processes based on their respective completion statuses; and 
		instruct the identified  information processing apparatuses to forcibly suspend execution of their respective processes prior to the respective processes completing execution, wherein the identified information processing apparatuses forcibly suspend execution of their respective processes prior to the respective processes completing execution in response to receiving the instruction.

Claim 2 (Canceled)

Claim 3 (Currently Amended). The barrier synchronization system according to claim 1, wherein the control circuit of the root node is further configured to: 
	detect, based on  its own completion information storage, a point of time at which one of the information processing apparatuses first completes  execution before any of the other information processing apparatuses completes execution;  
	determine whether an elapsed time from [[a]] the detected point of time to a current point in time is equal to or greater than a second threshold value; and
	in response to determining that the number is equal to the predetermined threshold and the elapsed time is equal to or greater than the second threshold value, identify all of the information processing apparatuses that have not completed execution of their respective process based on their respective completion statuses.

Claim 4 (Currently Amended). The barrier synchronization system according to claim [[2]] 1, wherein the control circuit of the root node is in response to determining that the number is equal to the predetermined threshold further configured to: 
	instruct the root node to forcibly suspend the execution of its own respective process when its respective completion status indicates that it has not completed execution of its respective process ; and 
	transmit a forcible suspension notification to  all of the nodes in the next adjacent lower level of the tree structure, and 
	the control circuit of each of the  nodes in the next adjacent lower level is configured to: 
		in response to receiving the forcible suspension notification, refer to its own  completion information storage; 
		 forcibly suspend the  execution of its respective process when its respective completion status indicates that it has not completed execution of its respective process; and 
		transmit,  [[a]] the forcible suspension notification to all of the nodes in the next adjacent lower level of the tree structure that are either directly connected to the respective information processing apparatus or indirectly connected to the respective information processing apparatus through one or more intervening nodes.

Claim 5 (Currently Amended). The barrier synchronization system according to claim [[2]] 1, wherein the control circuit of the root node is further configured to perform a determination by using a value indicating a mode, the mode corresponding to a barrier synchronization operation to be performed in the barrier synchronization system.

Claim 6 (Currently Amended). The barrier synchronization system according to claim [[2]] 1, wherein the control circuit of the root node is further configured to: 
	adjust the  predetermined threshold; and 
	perform the determining by using the adjusted  predetermined threshold.

Claim 7 (Currently Amended). The barrier synchronization system according to claim [[2]] 1, wherein the control circuit of the root node is further configured to: 
	store an identifier of [[a]] an information processing  apparatus and the predetermined threshold, the identifier identifying one of the information processing  apparatuses  instructed to forcibly suspend  its execution; and 
	read and output the stored identifier and the  predetermined threshold.

Claim 8 (Currently Amended). The barrier synchronization system according to claim [[2]] 1, wherein the instructing  further includes transmitting an expected execution result of the respective process for each of the identified information processing apparatuses over the computing network, the expected execution result  being a result expected if the  execution of the respective process were to be [[is]] completed.

Claim 9 (Currently Amended). The barrier synchronization system according to claim [[2]] 1, wherein the control circuit of the root node is further configured to: 
	store a plurality of times in its completion information storage including a first time, a second time, and a third time, the first time being a time at which at least one of the information processing apparatuses has first completed  its execution before any of the other information processing apparatuses has completed executing, the second time being a time at which the number equals the predetermined threshold, and the third time being a time at which  one or more of the plurality of information processing apparatuses  has last completed executing after all of the other information processing apparatuses have previously completed execution; and 
	read and output any of the stored times.

Claim 10 (Currently Amended). A parallel information processing apparatus configured to perform parallel  execution of a process while synchronizing its execution with other parallel information processing apparatuses executing respective processes in a barrier synchronization system by barrier synchronization, the parallel information processing apparatus and the other parallel information processing apparatuses  connected to each other via a computing network, each of the plurality of parallel information processing apparatuses  configured to be one of a plurality of nodes in a tree structure and  connected to one or more of other nodes from among the plurality of nodes, the parallel information processing apparatus comprising: 
	a completion information storage; and 
	a control circuit, 
	wherein the completion information storage is configured to store  its own completion status of executing its respective process and the completion statuses of all parallel information processing apparatuses executing their respective processes that are (i) lower than the respective parallel information processing apparatus in the tree structure and (ii) either directly connected to the respective parallel information processing apparatus or indirectly connected to the respective parallel information processing apparatus through one or more intervening nodes in the tree structure, wherein a root node located by itself in a root level of the tree structure is the highest node,  and 
	wherein the control circuit is configured to: when the parallel information processing apparatus is configured to be operated as [[a]] the root node located in [[a]] the root level in the tree structure, 
		obtain  the completion statuses of all of the  of nodes in the tree structure; 
		determine  that a number of the obtained  completion statuses indicating completed execution of respective processes is equal to a predetermined threshold, wherein the predetermined threshold is less than the total number of parallel information processing apparatuses and greater than zero; 
		in response to  the determination, identify all of the parallel information processing apparatuses that have not completed execution of their respective processes based on their respective completion statuses; and 
		instruct the identified parallel  information processing apparatuses to forcibly suspend execution of their respective processes prior to the respective processes completing execution, wherein the identified parallel information processing apparatuses forcibly suspend execution of their respective processes prior to the respective processes completing execution in response to receiving the instruction.

Claim 11 (Canceled)

Claim 12 (Currently Amended). The parallel information processing apparatus according to claim 10, the control circuit is configured to:
	detect, based on  its own completion information storage, a point of time at which one of the parallel information processing apparatuses first completes  execution before any of the other parallel information processing apparatuses completes execution;  
	determine whether an elapsed time from [[a]] the detected point of time to a current point in time is equal to or greater than a second threshold value; and
	in response to determining that the number is equal to the predetermined threshold and the elapsed time is equal to or greater than the second threshold value, identify all of the parallel information processing apparatuses that have not completed execution of their respective process based on their respective completion statuses.

Claim 13 (Currently Amended). A non-transitory computer-readable storage medium for storing a barrier synchronization program which when executed by  a processor of a parallel information processing apparatus causes the parallel information processing apparatus to synchronize execution of a process, the parallel information processing apparatus being one of a plurality of parallel information processing apparatuses  connected to each other via a computing network, the parallel information processing apparatus being configured to  synchronize execution of its process with other parallel information processing apparatuses executing respective processes by barrier synchronization, each of the plurality of parallel information processing apparatuses being configured to be one of a plurality of nodes in a tree structure and  connected to one or more of other nodes from among the plurality of nodes, 

	when the parallel information processing apparatus is configured to be operated as a root node located in a root in the tree structure, 
	accessing a completion information storage, the completion information storage being configured to store  a completion status of the root node executing its respective process and the completion statuses of all parallel information processing apparatuses executing their respective processes in the tree structure, ; 
	obtaining  the completion statuses of all of the  nodes in the tree structure;
	determining  that a number of the obtained  completion statuses indicating completed execution of respective processes is equal to a predetermined threshold, wherein the predetermined threshold is less than the total number of parallel information processing apparatuses and greater than zero; 
	in response to  the determining, identify all of the parallel information processing apparatuses that have not completed execution of their respective processes based on their respective completion statuses; and 
	instructing the identified parallel  information processing apparatuses to forcibly suspend execution of their respective processes prior to the respective processes completing execution, wherein the identified parallel information processing apparatuses forcibly suspend execution of their respective processes prior to the respective processes completing execution in response to receiving the instruction.

Claim 14 (Canceled)

Claim 15 (Currently Amended). The non-transitory computer-readable storage medium according to claim 13,  when the parallel information processing apparatus is configured to be operated as the root node further: 
	detecting, based on the completion information storage, a point of time at which one of the parallel information processing apparatuses first completes  execution before any of the other parallel information processing apparatuses completes execution;  
	determining whether an elapsed time from [[a]] the detected point of time to a current point in time is equal to or greater than a second threshold value; and
	in response to determining that the number is equal to the predetermined threshold and the elapsed time is equal to or greater than the second threshold value, identify all of the parallel information processing apparatuses that have not completed execution of their respective process based on their respective completion statuses.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1, 3-10, 12-13, and 15 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the independent claims mentioned above.
Broad et al. (US 10,733,165) discloses distributed processing using a node hierarchy. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            July 1, 2022